09-3839-cv
Michaelesco v. United States


                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.
        At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 30th day of June, two thousand ten.

Present:
            ROGER J. MINER ,
            JOSÉ A. CABRANES,
            RICHARD C. WESLEY ,
                         Circuit Judges.
_________________________________

ORTANSA MICHAELESCO ,

                    Plaintiff-Appellant,

                    v.                                           No. 09-3839-cv

UNITED STATES OF AMERICA ,

                    Defendant-Appellee,

RICHARD S. HOEY I/O INTERNAL REVENUE OFCR ,

                    Defendant.

_________________________________________
FOR APPELLANT:                  Ortansa Michaelesco, pro se, Fairfield, CT.

FOR APPELLEE:                   John A. DiCicco, Acting Assistant Attorney General; Michael J.
                                Haungs and Kathleen E. Lyon, Attorneys, Tax Division, Department
                                of Justice, Washington, D.C.


Appeal from a judgment of the United States District Court for the District of Connecticut (Vanessa
L. Bryant, Judge.)

    UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court be AFFIRMED.

         Plaintiff Ortansa Michaelesco, pro se, appeals from the August 11, 2009 judgment of the
District Court granting the motion of the United States filed under Fed. R. Civ. P. 12(b)(1) and (6)
to dismiss her complaint and denying plaintiff’s motions to amend her complaint and to transfer
venue. On appeal, plaintiff argues that (1) Officer Richard F. Hoey of the Internal Revenue Service
(“IRS”) should be reinstated as a named defendant; (2) the collection actions were not authorized by
court orders; (3) the District Court erred in concluding that it lacked jurisdiction to consider certain
matters that arose from bankruptcy proceedings; (4) the District Court erred in concluding that res
judicata applies to her claims because she raised them before the bankruptcy court; (5) the IRS
violated an automatic stay put in place by the bankruptcy court; (6) the District Court erred in
concluding that plaintiff’s emotional distress claims arising from IRS collection activities were barred
by the Federal Tort Claims Act; (7) the District Court erred by denying her motion to amend her
complaint; (8) the District Court’s dismissal of her complaint deprived her of her constitutional
rights; (9) the District Court erred in dismissing her complaint because she was proceeding pro se;
and (10) the District Court erred in denying her motion to transfer venue. We assume the parties’
familiarity with the underlying facts and procedural history of this case.

         We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(1) and (6),
construing the complaint liberally, “‘accepting all factual allegations in the complaint as true, and
drawing all reasonable inferences in the plaintiff’s favor.’” Shomo v. City of N.Y., 579 F.3d 176, 183
(2d Cir. 2009) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002)). We review a
district court’s denial of a motion for leave to amend and a motion to transfer venue for abuse of
discretion. See Azurite Corp. v. Amster & Co., 52 F.3d 15, 19 (2d Cir. 1995) (motion for leave to
amend complaint); N.Y. Marine and Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir.
2010) (motion to transfer venue).

        After an exhaustive review of the record, we find that the District Court properly dismissed
Michaelesco’s complaint for substantially the same reasons stated in the August 10, 2009 order of
the District Court. We also conclude that the District Court did not abuse its discretion by denying

                                                   2
plaintiff’s motions for leave to amend her complaint and to transfer venue.

                                         CONCLUSION

        We have reviewed all of Michaelesco’s arguments and find them to be without merit. For
the foregoing reasons, the August 11, 2009 judgment of the District Court is AFFIRMED.



                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3